DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are drawn to computer program per se.  A computer program per se is abstract instructions.  Therefore, a computer program is not a physical thing (product) nor a process as they are not “acts” being performed.  As such, these claims are not directed to tone of the statutory categories of invention (See MPEP 2106).  Specifically, the claims recite functional elements characterized by “part” that are understood to directed towards computer programs performing the functional limitations, and the claims do not clearly include a computer processing element that is programmed to execute the functional “part” elements.  Examiner notes that amending the claims to clearly include a hardware element (e.g. “a processor comprising”) would direct the claims a statutory subject matter.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a non-composition substance information holding part,” “a chromatogram synthesis part,” and “a chromatogram display part” in claim 1 as well as “a peak identification part, an identification part, an unidentified peak list creation part, and an unidentified peak list display part” in claim 5.
For examination purposes, the examiner understands each of these elements to be functionally performed as a program on a computer as mentioned in [Par. 0011] of applicant’s specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morris et al. (US 2016/0091467) in view of Milgram et al. (US 2009/0179147) and Watkins (US 2004/0143461) 

With respect to claim 1, Morris discloses an analytical data analysis system  for identifying composition substances contained in the sample to be analyzed and non-composition substances that are not the composition substance contained in the sample to be analyzed (characterized by quantitative representation of every compound detected in the unknown fuel sample) by comparing a standard chromatogram and an analysis target chromatogram (characterized by correlating unknown fuel sample with library of known samples) [Par. 0006-0007 & 0020], wherein 
the standard chromatogram is a chromatogram created based on analytical data acquired by a chromatograph for a standard sample of a sample composed of specific composition substances [Par. 0006-0007](known fuels database which includes data from gas chromatography-mass spectrometry analyses of a library of fuels with known fuel properties for a plurality of known fuel samples), and the analysis target chromatogram is a chromatogram created based on analytical data acquired by a chromatograph for a sample to be analyzed [Par. 0006-0007], (Gas chromatography-mass spectrometry equipment can be configured to acquire gas chromatography-mass spectrometry data for an unknown fuel sample) 
the analytical data analysis system (computer system) [Par. 0006] comprising: 
a display device for displaying information [Fig. 6] & [Par. 0047-0048]; 
a chromatogram display part configured to display the analysis target chromatogram [Fig. 6] & [Par. 0047-0048].
Morris fails to necessarily disclose a non-composition substance information holding part holding identification information and information on a peak expression position on a chromatogram of substances that may exist as the non-composition substance; 
a chromatogram synthesis part configured to synthesize the information held in the non-composition substance information holding part with the standard chromatogram in order to describe the identification information and the peak expression positions of the substances that may exist as the non-composition substance on the standard chromatogram in which the composition substances of the standard sample are described; and 
where the display part also displays the standard chromatogram synthesized by the chromatogram synthesis part on the display device together with the analysis target chromatogram.

Milgram discloses systems and methods for determining the composition of chemical constituents in a complex mixture using that is based on comparison with a library of information indication characteristics of chemical entities [Par. 0028], where the library includes data for both identified and unidentified chemical entities and further teaches about performing “non-targeted” analysis to identify all chemical constituents of a sample including hitherto unknown entities [Par. 0026 & 0033]. Milgram teaches about a non-composition substance information holding part holding identification information and information on a peak expression position on a chromatogram of substances that may exist as the non-composition substance (characterized in the library that also stores unknown chemical entities) [Par. 0061-0062].
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Morris with Milgram to further include a non-composition substance information holding part holding identification information and information on a peak expression position on a chromatogram of substances that may exist as the non-composition substance motivated by a desire to apply a known technique to a known device(method product) ready for improvement to yield predictable results (KSR) that provides a more complete analysis and identification of components in the complex mixture include “non-targeted” analysis for analyzing components that are not expected as part of the complex mixture (see Milgram [Par. 0033 & 0062]).

Watkins discloses an analytical data analysis system that includes providing a display with identification features of a target analysis chromatogram together with the standard chromatogram in order to ascertain differences between the two [Fig. 4B] [Par. 0017 & 0156].
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Morris in view of Milgram with Watkins to further include a chromatogram synthesis part configured to synthesize the information held in the non-composition substance information holding part with the standard chromatogram in order to describe the identification information and the peak expression positions of the substances that may exist as the non-composition substance on the standard chromatogram in which the composition substances of the standard sample are described; and where the display part also displays  the standard chromatogram synthesized by the chromatogram synthesis part on the display device together with the analysis target chromatogram motivated by a desire to use a known technique to improve similar devices(methods products) in the same way (KSR) that provides to a user a easily readable identification of all components found in the unknown (e.g. target) sample as well as the differences between the standard sample.
While Watkins does not explicitly teach displaying non-composition substance information, the combination of the prior art teaches about wanting to accurately identify and compare differences between a complex mixture and a control or standard sample.  Therefore, it would have been obvious to provide a visual that indicates the differences by providing information on the non-composition substances to more easily see the differences and be able to identify what components are present in the target sample over the standard/control sample.

With respect to claim 2, Morris fails to necessarily disclose wherein the chromatogram synthesis part is configured to synthesize the information held in the non-composition substance information holding part with the analysis target chromatogram, so that the identification information and the peak expression positions of the substances that may exist as the non-composition substance are described on the analysis target chromatogram.
Milgram discloses systems and methods for determining the composition of chemical constituents in a complex mixture using that is based on comparison with a library of information indication characteristics of chemical entities [Par. 0028], where the library includes data for both identified and unidentified chemical entities and further teaches about performing “non-targeted” analysis to identify all chemical constituents of a sample including hitherto unknown entities [Par. 0026 & 0033]. 
Watkins discloses an analytical data analysis system that includes providing a display with identification features of a target analysis chromatogram together with the standard chromatogram in order to ascertain differences between the two [Fig. 4B] [Par. 0017 & 0156].
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Morris in view of Milgram with Watkins to further include wherein the chromatogram synthesis part is configured to synthesize the information held in the non-composition substance information holding part with the analysis target chromatogram, so that the identification information and the peak expression positions of the substances that may exist as the non-composition substance are described on the analysis target chromatogram motivated by a desire to use a known technique to improve similar devices(methods products) in the same way (KSR) that provides to a user a easily readable identification of all components found in the unknown (e.g. target) sample as well as the differences between the standard sample.

With respect to claim 3, Morris and Milgram fail to disclose wherein the chromatogram display part is configured to display the standard chromatogram and the analysis target chromatogram arranged side by side on the display device in a state where time axes of the chromatograms are aligned with each other.
Watkins discloses that the chromatogram display part is configured to display the standard chromatogram and the analysis target chromatogram arranged side by side on the display device in a state where time axes of the chromatograms are aligned with each other [Fig. 4B].
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Morris in view of Milgram with Watkins to further include wherein the chromatogram display part is configured to display the standard chromatogram and the analysis target chromatogram arranged side by side on the display device in a state where time axes of the chromatograms are aligned with each other motivated by a desire to use a known technique to improve similar devices(methods products) in the same way (KSR) that provides to a user a easily readable identification of all components found in the unknown (e.g. target) sample as well as the differences between the standard sample.

With respect to claim 4, Morris fails to disclose wherein the chromatogram synthesis part is configured to synthesize the standard chromatogram so that the composition substances of the standard sample and the substances that may exist as the non-composition substance are described in a state that the substances are visually discriminated.
Milgram discloses systems and methods for determining the composition of chemical constituents in a complex mixture using that is based on comparison with a library of information indication characteristics of chemical entities [Par. 0028], where the library includes data for both identified and unidentified chemical entities and further teaches about performing “non-targeted” analysis to identify all chemical constituents of a sample including hitherto unknown entities [Par. 0026 & 0033]. 
Watkins discloses an analytical data analysis system that includes providing a display with identification features of a target analysis chromatogram together with the standard chromatogram in order to ascertain differences between the two [Fig. 4B] [Par. 0017 & 0156].
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Morris in view of Milgram with Watkins to further include wherein the chromatogram synthesis part is configured to synthesize the standard chromatogram so that the composition substances of the standard sample and the substances that may exist as the non-composition substance are described in a state that the substances are visually discriminated motivated by a desire to use a known technique to improve similar devices(methods products) in the same way (KSR) that provides to a user a easily readable identification of all components found in the unknown (e.g. target) sample as well as the differences between the standard sample.
In other words, it would have been obvious to modify the visually displayed information to provide a simple and efficient manner for differentiating or distinguishing between compositional substances and non-compositional substances so that a user could quickly obtain information regarding how significant the differences are.

With respect to claim 5, Morris discloses further comprising: 
a peak identification part configured to identify individual peaks expressed on the analysis target chromatogram [Par. 0020] (locating all discernible chromatographic peaks in a GC-MS data set); 
an identification part configured to identify, using a substance described on the standard chromatogram synthesized by the chromatogram synthesis part, substances corresponding to the individual peaks identified by the peak identification part based on designation of a substance by the user or automatic determination using a predetermined condition [Par. 0020] (Each peak can then be identified against a mass spectral database (for example, the NIST mass spectral database), and the area of that peak can be tabulated as the abundance of the matched compound in the fuel sample corresponding to the GC-MS data set.); 
Morris fails to disclose an unidentified peak list creation part configured to create a list of unidentified peaks not identified by the identification part among peaks identified by the peak identification part; and 
an unidentified peak list display part configured to display the unidentified peak list created by the unidentified peak list creation part on the display device.
Milgram discloses systems and methods for determining the composition of chemical constituents in a complex mixture using that is based on comparison with a library of information indication characteristics of chemical entities [Par. 0028].  Milgram teaches about unidentified peak list creation part configured to create a list of unidentified peaks not identified by the identification part among peaks identified by the peak identification part (characterized in the library storing information about unknown or unidentified chemical constituents) [Par. 0061-0062], and an unidentified peak list display part configured to display the unidentified peak list created by the unidentified peak list creation part on the display device [Par. 0077].
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Morris in view of Milgram to further include an unidentified peak list creation part configured to create a list of unidentified peaks not identified by the identification part among peaks identified by the peak identification part; and an unidentified peak list display part configured to display the unidentified peak list created by the unidentified peak list creation part on the display device motivated by a desire to apply a known technique to a known device(method product) ready for improvement to yield predictable results (KSR) that provides to a user a easily readable identification of all components found in the unknown (e.g. target) sample including any unknown or unidentified components.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Bern et al. (US 2019/0043703) discloses graphical user-interactive displays for use in MS-based analysis of protein impurities, as well as methods and software for generating and using such. One aspect provides a user-interactive display comprising interactive and dynamic selection of one or more masses and concurrent display of peaks (points) corresponding to that predicted mass value across other displays (MS1, deconvolved mass spectrum, etc.).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERENCE E STIFTER JR whose telephone number is (571)270-7198. The examiner can normally be reached Monday-Friday 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M. VAZQUEZ can be reached on 5712722619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERENCE E STIFTER JR/               Examiner, Art Unit 2865      

/ARLEEN M VAZQUEZ/               Supervisory Patent Examiner, Art Unit 2865 
09/30/2022